Citation Nr: 0508852	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03- 30 461	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for bilateral foot 
pain.

2.  Entitlement to service connection for pilonidal cyst 
residuals 



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from November 1975 to May 
1976.  There is evidence on file that shows prior unverified 
service in the U.S. Army Reserve beginning in 1975.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating decision, by the Regional Office Center (RO) in 
Roanoke, Virginia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the veteran has submitted a Social 
Security Administration (SSA) document.  This document shows 
that she has been in receipt of SSA disability benefits since 
2002.  The RO should request from SSA, a copy of the decision 
as well as complete copies of the medical records that served 
as the basis for this decision.  Although any SSA decision 
would not be controlling, it is potentially pertinent to the 
veteran's appeal.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 370 (1992) (VA's duty to assist includes obtaining SSA 
decision and supporting medical records pertinent to VA 
claim), and Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) 
(VA cannot ignore SSA determination of disability but must 
provide reasons or bases regarding such determination).

Also, in her VA Form 9 dated in September 2003, the veteran 
requested a Central Office (CO) Board hearing in Washington, 
DC or a Travel Board hearing at the local VA office.  In 
November 2003, she again indicated that she wanted a Board 
hearing.  Since it is unclear whether the veteran has 
withdrawn her CO hearing request, on remand, the RO must ask 
the veteran to clarify whether she still wants a hearing and, 
if so, what type of a hearing -- RO, videoconference Board 
hearing, CO hearing, or a hearing before a Veterans Law Judge 
(VLJ) sitting at the RO (Travel Board hearing).  Except for a 
CO Board hearing, such hearing must be scheduled by the RO.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2004).

Additionally, it appears that there are other reasons for 
remanding the case.  The veteran has asserted, consistently, 
that her bilateral foot pain and pilonidal cyst had their 
onset during active military service in 1976.  She stated 
that she underwent surgery for the pilonidal cyst in July 
1976.  

Available service medical records are completely negative for 
complaints, diagnoses, or treatment of a pilonidal cyst.  
However, in July 1975 at enlistment she gave a history of 
tumor, growth or cyst and it was noted at that time that a 
fatty tumor had been removed.  The remaining records show she 
was initially treated for arch pain in January 1976.  
Thereafter she received ongoing treatment for continued 
complaints of bilateral foot pain attributed to slight hallux 
valgus and mild pronation problems with plantar fascial 
strain.  In March 1976, she was placed on physical profile 
due to pregnancy.  In May 1976, the veteran was discharged on 
account of her pregnancy.  Her separation physical 
examination did not note the presence of any residual 
symptoms related to pilonidal cyst, but she did note foot 
trouble.  

The paucity of evidence of in-service incurrence of injury or 
disease is not the only shortcoming in this claim for there 
is no medical evidence in this record that links any current 
disability to her military service.  The veteran failed to 
report a VA examination scheduled in April 2002 and post 
service records, also dated in 2002, are negative for 
complaints or treatment of residuals related to a pilonidal 
cyst or bilateral foot pain.  An X-ray examination of both 
feet dated in July 2002 was normal.  

In an effort to assist the veteran in the development of her 
claim, an additional attempt should be made to obtain medical 
evidence from May 1976 to the present regarding the veteran's 
history of post service treatment and she should be afforded 
a VA examination.  The Board wishes to emphasize that, 
"[t]he duty to assist in the development and adjudication of 
a claim is not a one way street."  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996).  "If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Clearly, therefore, it is incumbent upon the veteran 
to cooperate in any way that will facilitate the RO's efforts 
in developing this claim, to include providing information as 
to current medical treatment, and reporting for an 
examination.

Specifically, the veteran is advised that a failure to report 
to a scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2004).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination sent to him by the pertinent VA medical 
facility.  

Lastly to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to her claims 
for service connection for bilateral foot pain and pilonidal 
cyst.  Therefore, while the case is in remand status, the RO 
should provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Specifically, the veteran 
should be informed as to what evidence the VA would obtain, 
and what evidence she would be responsible for obtaining.  
See 38 U.S.C.A. § 5100 et. seq. (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Final adjudication by the 
Board cannot be undertaken without this notice.  See 
Quartuccio.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord her due 
process of law, the Board finds that further development with 
respect to the issue on appeal in this case is warranted.  
Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should take appropriate steps 
to contact the veteran and request the 
names of any physicians and medical 
facilities (hospitals or clinics) from 
which she has received examination or 
treatment for bilateral foot pain or 
residuals of a pilonidal cyst since 
service.  The RO should obtain such 
treatment records, if the veteran has 
provided sufficiently detailed 
information to make such requests 
feasible.  In any case, the RO should 
document attempts to ensure all 
contemporary records of pertinent VA 
treatment or evaluation are associated 
with the claims file.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and request that she 
submit the outstanding evidence.

2.  The RO is to obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The veteran should be afforded a VA 
examination to more accurately determine 
the exact nature and etiology of any 
current bilateral foot disability or 
pilonidal cyst residuals, and the extent, 
if any, to which any pathology now 
present is related to service.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examiner should elicit 
from the veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  The examination 
should include any diagnostic testing 
that is deemed necessary for an accurate 
assessment and the examiner should review 
the results of any testing prior to 
completing the report.  All findings 
should be reported in detail and complete 
diagnoses should be provided.  

On the basis of the current examination 
findings and information in the claims 
file, the examiner should render an 
opinion as to whether it is at least as 
likely as not that a bilateral foot 
disability or pilonidal cyst residuals 
are traceable to any symptoms the veteran 
experienced during her military service.  
Specifically, if the veteran has a 
current bilateral foot disability or 
pilonidal cyst residuals, is it at least 
as likely as not that either disability 
had its first clinical manifestations 
while the veteran was in service from 
November 1975 to May 1976.  

If the veteran does not currently have a 
bilateral foot disability or pilonidal 
cyst residuals, which could be regarded 
as having been incurred in or aggravated 
while the veteran was in service, the 
examiner must specifically indicate so.  
The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed.  The 
conclusions of the examiner should 
reflect review of the claims folder, and 
the discussion of pertinent evidence such 
as service medical records.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.

5.  The RO must ask the veteran to 
clarify whether she still wants a hearing 
and, if so, what type of hearing: RO, 
videoconference Board hearing, CO 
hearing, or a hearing before a VLJ 
sitting at the RO (Travel Board hearing).  
If the veteran desires an RO, 
videoconference or Travel Board hearing, 
the RO should schedule the veteran for 
such hearing.  After the hearing is 
conducted, or if the veteran wants a CO 
hearing, withdraws her hearing request or 
fails to report for the scheduled 
hearing, the RO should readjudicate each 
claim by evaluating all evidence obtained 
after the last statement or supplemental 
statement of the case was issued.  

6.  If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran an appropriate supplemental 
statement of the case to and allow her a 
reasonable period of time to respond.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




